Name: Commission Implementing Regulation (EU) NoÃ 102/2013 of 4Ã February 2013 amending Regulation (EU) NoÃ 206/2010 as regards the entry for the United States in the list of third countries, territories or parts thereof authorised for the introduction of live ungulates into the Union, the model veterinary certificate Ã¢ POR-XÃ¢ and the protocols for testing for vesicular stomatitis Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: agricultural policy;  America;  trade;  means of agricultural production;  tariff policy;  agricultural activity
 Date Published: nan

 5.2.2013 EN Official Journal of the European Union L 34/4 COMMISSION IMPLEMENTING REGULATION (EU) No 102/2013 of 4 February 2013 amending Regulation (EU) No 206/2010 as regards the entry for the United States in the list of third countries, territories or parts thereof authorised for the introduction of live ungulates into the Union, the model veterinary certificate POR-X and the protocols for testing for vesicular stomatitis (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2004/68/EC of 26 April 2004 laying down animal health rules for the importation into and transit through the Community of certain live ungulate animals, amending Directives 90/426/EEC and 92/65/EEC and repealing Directive 72/462/EEC (1), and in particular the first and second subparagraphs of Article 3(1), the first subparagraph of Article 6(1), Article 7(e), Article 9 and Article 13(1)(e) thereof, Whereas: (1) Directive 2004/68/EC lays down the animal health requirements for the importation into and transit through the Union of certain live ungulates. It provides that specific provisions, including model veterinary certificates, may be laid down for the import into the Union of live ungulates of the species listed in Annex I thereto from authorised third countries. (2) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (2) lays down amongst others the veterinary certification requirements for the introduction into the Union of certain consignments of live cloven-hoofed animals of the species listed in Annex I to Directive 2004/68/EC. Annex I to Regulation (EU) No 206/2010 sets out a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union. It also provides models of veterinary certificates to accompany those consignments. (3) Currently, ungulates can only be imported into the Union from third countries, or in case of regionalisation parts of third countries, that are free of vesicular stomatitis for at least six months prior to dispatch of the animals. (4) The United States requested to be authorised for imports into the Union of live pigs for breeding and production. (5) Outbreaks of vesicular stomatitis have been notified by the United States. However those outbreaks are sporadic and limited to certain areas. The risk of introduction into the Union of vesicular stomatitis via imports of live pigs from that third country is negligible, if the biosecurity measures which are described in Chapter 8.15.6 of the Terrestrial Animal Health Code of the World Organisation for Animal Health (OIE) are applied including confinement of the pigs during the pre-export residence period in premises free of the disease, vector protection during pre-export quarantine and transport to the place of loading and testing of all animals to be exported. (6) Part 1 of Annex I to Regulation (EU) No 206/2010 should therefore be amended to add the United States to the list of third countries, territories or parts thereof from which consignments of live ungulates may be introduced into the Union indicating the appropriate guarantees as regards testing for vesicular stomatitis. The implementation of those guarantees should be confirmed in the veterinary certificate for live pigs for breeding and production accompanying the animals at the time of introduction into the Union. (7) The model veterinary certificate for the import of live domestic porcine animals, POR-X, set out in Part 2 of Annex I to Regulation (EU) No 206/2010, should therefore be amended accordingly to introduce the conditions for pre-export residence and quarantine as well as the laboratory test requirements. (8) In addition, Article 5 of Regulation (EU) No 206/2010 provides that where sampling and testing is required by the veterinary certificates set out in Annex I to that Regulation, they are to be carried out in conformity with the protocols for the standardisation of materials and testing procedures set out in Part 6 of that Annex. It is therefore necessary to amend Part 6 of Annex I to Regulation (EU) No 206/2010 in order to add the relevant protocol and testing procedure for vesicular stomatitis. The test should be carried out and interpreted in accordance with the protocols for serological tests for vesicular stomatitis prescribed for international trade in Chapter 2.1.19 of the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals. (9) Regulation (EU) No 206/2010 should therefore be amended accordingly. (10) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EU) No 206/2010 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 February 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 139, 30.4.2004, p. 321. (2) OJ L 73, 20.3.2010, p. 1. ANNEX Annex I to Regulation (EU) No 206/2010 is amended as follows: (1) in Part 1, the following entry for the United States is added: US  United States US-0 Whole country POR-X D (2) Part 2 is amended as follows: (a) the text concerning POR-X is replaced by the following: POR-X  : Model of veterinary certificate for domestic porcine animals (Sus scrofa) intended for breeding and/or production after importation or intended for transit through the Union from one third country to another third country. (b) in the list of SG (Supplementary guarantees), the following text is added: D  : guarantees regarding vesicular stomatitis test on animals certified according to the model of veterinary certificate POR-X (point II.2.1(b)). (c) the model veterinary certificate POR-X is replaced by the following: Model POR-X (3) in Part 6, the following text is added: Vesicular stomatitis (VS) The virus neutralisation (VN) test shall be carried out in accordance with the testing protocols for vesicular stomatitis set out in Chapter 2.1.19 of the OIE Manual of Diagnostic Tests and Vaccines for Terrestrial Animals. Sera that prevent cytopathic effect (CPE) at dilutions of 1 in 32 or greater shall be considered to contain antibodies to the vesicular stomatitis virus.